Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
1.	Applicant’s amendment filed on September 24, 2021 is acknowledged.  Claims 1 and 3-32 are pending.  Claim 1 has been amended.  Claim 2 has been canceled. Claims 13-18 and 28-32 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention. Claims 1, 3-12 and 19-27 are under examination.
Rejection Withdrawn
2.	In view of Applicant’s response, the rejection of claims 1, 7, 9 , 10 and 22 under pre-AIA  35 U.S.C. 102(a) as being anticipated by Kang et al. (U.S. Pub. No. 2002/0160525, October 31, 2002) is withdrawn.
Objections Maintained
Claim Objections
3.	The objection to claims 3, 5-12, 19-21 and 23-27 is maintained because said claims continue to depend upon a rejected based claim.  Appropriate correction is required.
Rejection Maintained 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

	Applicant argues that:
1) Incorporating the limitation of claim 2 into claim 1 renders this rejection moot.
	Applicant’s arguments have been fully considered, but are deemed non-persuasive. 
	With regard to Point 1, the limitations of claim 2 were not amended into claim 22. Claim 22 only recites that the method of detecting a target of interest is selected from the group consisting of a biological marker, a disease state marker, and an extract of tissue in a fluid sample.  At best said claim wishes to capture the device of claim 1, but does not necessarily incorporate the specific target of interest that is D-dimer and/or cross-linked fibrin…as evidenced by the fact that dependent claim 23 recites that very limitation. 
	As previously presented, although the claims at issue are not identical, they are not patentably distinct from each other because the scope of instant claims 1, 7, 9, 10 and 22 is drawn to a device for detecting any target of interest encompasses claims  1-9 of U.S. Pat. No. 7,374,950, which are drawn to a target of interest, i.e., NT-proBNP.

New Grounds of Objection/Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 1 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rendered vague and indefinite by the use of the phrase “wherein said target of interest is a biological marker, a disease state marker, an extract of tissue, or a chemical” in conjunction with “wherein said target of interest is D-dimer and/or cross-linked fibrin”.    Said target of interest is a protein and so it is unclear how D-dimer and/or cross-linked fibrin can be ‘an extract of tissue or a chemical’.  As written, it is impossible to determine the metes and bounds of the claimed invention.
Additionally, claim 1 is rendered vague and indefinite by the use of the term “component”.  It is unclear what is meant by said term, as it is not explicitly defined in the specification.  What constitutes an “immunochemical component”?  What core features/structures must be maintained?  Aside from the example of the antibody and an attempt to define it based upon its ability to bind to a target of interest it remains impossible to determine the metes and bounds of the claimed invention.
Lastly, claim 4 is rendered vague and indefinite by the use of the phrase “the assay device of Claim 2”.  It is unclear what is meant by said phrase, as it is not explicitly defined particularly in view of the fact that claim 2 has been canceled.    As written, it is impossible to determine the metes and bounds of the claimed invention.


Conclusion
6.	No claim is allowed.

7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yokokawa et al., US2015/0301038; Samake et al., US 2008/0274565.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKIA J JACKSON-TONGUE whose telephone number is (571)272-2921. The examiner can normally be reached Monday-Friday 930AM-530PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B Nickol can be reached on 571-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/LAKIA J JACKSON-TONGUE/Examiner, Art Unit 1645                                                                                                                                                                                                        December 30, 2021

/GARY B NICKOL/Supervisory Patent Examiner, Art Unit 1645